70 So. 3d 800 (2011)
Pam JONES, in her Capacity as Assessor of Lincoln Parish
v.
SOUTHERN NATURAL GAS CO.
Rich Bailey, in his Capacity as Assessor of Ouachita Parish
v.
ANR Pipeline, Southern Natural Gas Co. and Tennessee Gas Pipeline Co.
Mary T. "Terry" Baker, in her Capacity as Assessor for Union Parish
v.
Tennessee Gas Pipeline Company.
No. 2011-C-1242.
Supreme Court of Louisiana.
September 23, 2011.
In re ANR Pipeline Company, et al.; Southern Natural Gas Company; Tennessee Gas Pipeline Company;Defendant(s); Applying For Writ of Certiorari and/or Review 3rd Judicial District Court Divs. C, A, Nos. 53,999, 43,464, XXXX-XXXX; to the Court of Appeal, Second Circuit, Nos. 46,347-CA, 46,348-CA, 46,351-CA.
Not considered, not timely filed.